Filed 10/30/14 In re R. G. CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


In re R. G., IV, a Person Coming Under the                                    2d Juv. No. B254843
Juvenile Court Law.                                                         (Super. Ct. No. JV51436)
                                                                           ((San Luis Obispo County)

SAN LUIS OBISPO COUNTY
DEPARTMENT OF SOCIAL SERVICES,

         Petitioner and Respondent,

v.

RE. G., III,

         Respondent and Appellant.



                   Re. G., III appeals a February 5, 2014 order terminating his parental rights
and freeing his son, R. G., IV (R.), for adoption. (Welf. & Inst. Code, § 366.26.)1 Before
the trial court terminated parental rights, it denied appellant's section 388 petition for
services. Appellant contends that the trial court abused its discretion in not continuing
the section 388 and section 366.26 hearings. We affirm.
                                          Facts & Procedural History
                   On February 7, 2013, San Luis Obispo County Department of Social
Services (DSS) detained two-year old R. after his mother (Jamie L.) went on a three-day

1
    All statutory references are to the Welfare and Institutions Code.
                                                             1
drinking binge and was unable to care for herself or R. A roommate reported that mother
tried to get R. to drink alcohol. Mother smelled strongly of alcohol, was combative, and
was arrested for willful cruelty to a child.
              DSS filed a dependency petition for failure to protect (§ 300, subd. (b)) and
no provision for support (§ 300, subd. (g)), alleging that appellant had been convicted of
domestic violence and was incarcerated at North Kern State Prison. After R. was born,
mother had a violent, dysfunctional relationship with appellant. Appellant choked
mother on two occasions, struck her face and body, and hit her hard on the back of head
in the child's presence. The second choking incident resulted in appellant's conviction for
corporal injury to a spouse and a 30 month prison sentence.
              R. suffered significant developmental and emotional delays. He had no
vocabulary, communicated through grunts and crying, and had trouble with transition and
change. The foster mother reported that R. did not like to be approached by strangers,
showed discomfort around men, and had a tendency to steal, overeat, and hide food. A
social worker opined that the behaviors were consistent with a child who has experienced
ongoing neglect.
              Appellant refused to acknowledge the severity of the domestic violence and
did not understand how his conduct resulted in R.'s foster care placement. Appellant had
been recently diagnosed with schizophrenia with paranoid features and needed intense
mental health treatment. DSS recommended no visitation because R. more than likely
witnessed appellant's domestic violence and prison supervised visits would traumatize the
child.
              At the contested jurisdiction/disposition hearing, appellant's trial attorney
advised the court that appellant would be released from prison in 10 to 11 months. The
trial court bypassed services for appellant (§361.5, subd. (e)(1)) and ordered services for
mother.
              At the three month and six month review hearings, DSS reported that R.
had made progress, was talking, and beginning to interact with adults. Mother was living
at a women's shelter in Barstow but not following her case plan. After supervised visits,

                                               2
R. refused to make eye contact, went back to shaking his head "no," and stopped playing
with children. The social worker was concerned because R. 's play was mean and R. was
holding food and drink in his mouth for 20 minutes before swallowing.
              At the six month review hearing, DSS reported that mother stopped
visiting R. in July 2013, quit her job, and dropped out of contact with her service
providers. Mother told the social worker that she had met a man and "I need a man and
that is important to me." It was uncontroverted that mother missed about six weeks of
visits and was not participating in services. The trial court terminated services and set the
matter for a permanent placement hearing.
              On January 15, 2014, appellant appeared at the section 366.26 hearing and
requested a contested hearing. Appellant expected to be released from prison in five days
and asked for the February 5, 2014 hearing date. The trial court ordered appellant to
appear on that date and asked if appellant had any questions. Appellant responded "Not
right now." DSS opposed the petition on the ground that appellant had not visited R.
since February 2013, and recommended that the trial court terminate parental rights. R.
had made significant progress, was adoptable, and was closely bonded to his fost-adopt
parents who were eager to adopt.
              When appellant failed to appear on February 5, 2014, his attorney requested
that the court continue the section 388 and 366.26 hearings. Counsel believed that
appellant was in Barstow and had no transportation. Appellant "asked me to continue the
matter. He did not leave a phone number so that I could call him back and discuss it.
And I do not have a way to reach him. So on his behalf, I'm requesting a continuance."
DSS objected to the continuance and argued that appellant left two messages with the
social worker, never requested transportation, and failed to leave a contact number. The
social worker confirmed that appellant was released from prison on January 20, 2014,
and dropped out of contact.
              Denying the continuance request, the trial court found that appellant had
been personally served with notice, was aware of the hearing date, and knew that he had
to appear and participate. The trial court heard argument on the section 388 petition and

                                             3
denied the petition on the ground that there was no change of circumstances or showing
that services were in the best interests of the minor. With respect to the 366.26 hearing,
the trial court received DSS's report into evidence, found that R. was adoptable, and
terminated parental rights.
                                     Motion to Continue
              Appellant argues that the trial court abused its discretion in denying his
request to continue the section 388 and section 366.26 hearings. Continuances are
disfavored in dependency cases and may only be granted on a showing of good cause
where the continuance is not contrary to the best interests of the child. (§ 352, subd, (a);
Cal. Rules of Cour, rule 5.550(a); Renee S. v. Superior Court (1999) 76 Cal. App. 4th 187,
196.) "In considering the minor's interests, 'the court shall give substantial weight to a
minor's need for prompt resolution of his or her custody status, the need to provide
children with stable environments, and the damage to a minor of prolonged temporary
placements.' [Citation.]" (In re A.B. (2014) 225 Cal. App. 4th 1358, 1366.) The trial
court specially set the section 366.26 hearing to accommodate appellant. Appellant was
ordered to appear for the February 5, 2014 hearing, twice called the social worker after he
was released from prison, and left a message with his attorney with no call back number.
If appellant was interested in the proceedings, he would have either appeared, left a call
back number, or provided information about his whereabouts. The trial court reasonably
concluded that further delays were not justified or in the child's best interests. (See e.g.,
In re R.R. (2010) 187 Cal. App. 4th 1264, 1276-1277; (In re Elijah V. (2005) 127
Cal. App. 4th 576, 585; In re Ninfa S. (1998) 62 Cal. App. 4th 808, 810-811.) Appellant
makes no showing that the court abused its discretion. (In re Julian R. (2009) 47 Cal. 4th
487, 498-499 [juvenile court order presumed correct; appellant has burden to demonstrate
error].)
              Appellant claims that the trial court denied the section 388 petition without
a hearing. This misstates the record. The court conducted a hearing on the petition and
found no changed circumstances or evidentiary showing that reunification services was in
R.'s best interests. By the time the section 388 petition was heard, R. had been in foster

                                              4
care for almost a year. The trial court did not err in denying the last minute request for
services or in terminating parental rights. "The reality is that childhood is brief; it does
not wait while a parent rehabilitates himself or herself. The nurturing required must be
given by someone, at the time the child needs it, not when the parent is ready to give it."
(In re Debra M. (1987) 189 Cal. App. 3d 1032, 1038.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                                          YEGAN, J.

We concur:



              GILBERT, P.J.



              PERREN, J.




                                              5
                                Linda D. Hurst, Judge

                      Superior Court County of San Luis Obispo

                        ______________________________


             Anne E. Fragasso, under appointment by the Court of Appeal, for
Appellant.


             Rita L. Neal, County Counsel, County of San Luis Obispo, Leslie H. Kraut,
Deputy County Counsel, for Respondent.




                                          6